20-299
     Huang v. Garland
                                                                                                                 BIA
                                                                                                         A077 998 197


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 14th day of December, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   HON SONG HUANG, AKA HANG SONG
14   HUANG,
15            Petitioner,
16
17                       v.                                                                     20-299
18                                                                                              NAC
19   MERRICK B. GARLAND, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONER:                                      Thomas V. Massucci, Esq., New
25                                                        York, NY.
26
27   FOR RESPONDENT:                                      John S. Hogan, Assistant
28                                                        Director; Deitz P. Lefort, Trial
29                                                        Attorney, Office of Immigration

     1
         The Clerk of Court is respectfully directed to amend the caption as set forth above.
 1                                Litigation, United States
 2                                Department of Justice, Washington,
 3                                DC.
 4
 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

9          Petitioner Hon Song Huang, a native and citizen of the

10   People’s Republic of China, seeks review of the BIA’s denial

11   of his motion to reopen.     In re Hon Song Huang, No. A077 998

12   197   (B.I.A.   Jan.   21,   2020).    We   assume   the   parties’

13   familiarity with the underlying facts and procedural history.

14         We review the BIA’s denial of a motion to reopen for

15   abuse of discretion.    See Jian Hui Shao v. Mukasey, 546 F.3d

16   138, 168-69 (2d Cir. 2008).       The BIA may deny a motion to

17   reopen if “the movant has not established a prima facie case

18   for the underlying substantive relief sought.”       INS v. Abudu,

19   485 U.S. 94, 104 (1988).     The BIA did not abuse its discretion

20   in denying Huang’s motion to reopen because he failed to

21   establish his prima facie eligibility for cancellation of

22   removal.   See id.

23         Huang failed to allege that his removal would cause his
                                      2
 1   U.S. citizen wife or children any specific hardship, much

 2   less the “exceptional and extremely unusual hardship” that is

 3   required       for      cancellation       of   removal.        8 U.S.C.

 4   § 1229b(b)(1)(D); see also In re Monreal-Aguinaga, 23 I. & N.

 5   Dec.    56,   62     (B.I.A.   2001)   (requiring   applicant   to   show

 6   hardship “substantially beyond the ordinary hardship that

 7   would be expected when a close family member leaves this

 8   country” (internal quotation marks omitted)).              Because the

9    agency’s hardship finding is dispositive of his petition, we

10   do not reach Huang’s argument that his notice to appear was

11   ineffective to stop his accrual of physical presence.                 See

12   INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

13   courts and agencies are not required to make findings on

14   issues the decision of which is unnecessary to the results

15   they reach.”).

16          For the foregoing reasons, the petition for review is

17   DENIED.       Huang’s pending motion for a stay of removal is

18   DENIED.

19                                      FOR THE COURT:
20                                      Catherine O’Hagan Wolfe,
21                                      Clerk of Court


                                            3